     Case 2:85-cv-04544-DMG-AGR Document 1033 Filed 11/17/20 Page 1 of 2 Page ID
                                     #:41995



1
2
3
4
5
6
7
8
9                            UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA
10
11
12    JENNY LISETTE FLORES; et al.,           Case No.: CV 85-4544-DMG (AGRx)
13            Plaintiffs,
14                                            ORDER ON APPLICATION TO
                   v.                         SEAL [1030]
15
16    WILLIAM P. BARR, Attorney
17    General of the United States; et al.,
18
              Defendants.
19
20
21
22
23
24
25
26
27
28
     Case 2:85-cv-04544-DMG-AGR Document 1033 Filed 11/17/20 Page 2 of 2 Page ID
                                     #:41996



1            THIS CAUSE comes before the Court upon Defendants’ Application for
2    Leave to File Under Seal Portions of Juvenile Coordinator Reports.
3            UPON CONSIDERATION of the Application, and for the reasons set forth
4    therein, the Court hereby ORDERS that the following documents are filed under
5    seal:
6               Exhibit A to the Juvenile Coordinator Report of Deane Dougherty
7                 (portions)
8               Juvenile Coordinator Report of Aurora Miranda-Maese (portions)
9
     IT IS SO ORDERED.
10
11
12   DATED: November 17, 2020
                                          DOLLY M. GEE
13                                        UNITED STATES DISTRICT JUDGE
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                        -1-
